Citation Nr: 0115793	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  99-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for left leg 
length discrepancy due to a total knee replacement under 38 
U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1945 to April 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that initially awarded (1) a non-
compensable evaluation for left leg length discrepancy due to 
a total knee replacement under 38 U.S.C.A. § 1151, (2) a 10 
percent evaluation for aggravation of degenerative joint 
disease of the right knee as a result of the total left knee 
replacement under 38 U.S.C.A. § 1151, and (3) a 10 percent 
evaluation for aggravation of low back degenerative disc 
disease and lumbar stenosis as a result of the total left 
knee replacement under 38 U.S.C.A. § 1151, each effective 
December 10, 1997 (the date of the claim).  See 38 C.F.R. § 
3.160(b) (2000).  In addition, compensation under 38 U.S.C.A. 
§ 1151 for cyclical neutropenia was denied.  This appeal is 
limited to the issue listed on the title page of this 
decision.  

A liberal reading of the record reasonably reveals that the 
claimant is seeking increased ratings (1) for aggravation of 
degenerative joint disease of the right knee as a result of 
the total left knee replacement and (2) for aggravation of 
low back degenerative disc disease and lumbar stenosis as a 
result of the total left knee replacement. See Transcript of 
Video Conference Hearing, dated in March 2001.  These issues 
have not been developed for appellate review and are referred 
to the RO for appropriate development and adjudication.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993). 


FINDINGS OF FACT

1. Severe osteoarthritis preexisted the December 1995 left 
total knee arthroplasty at a VA facility.  

2. Severe osteoarthritis of the left knee was manifested by 
an antalgic gait, pain, locking, some limitation of motion 
and recurrent swelling, necessitating use of oral 
medications, knee injections, and the use of canes to 
ambulate.  

3. Postoperatively, the left leg has been no more than one 
inch longer than the right leg.  

4. Additional disability attributed to the left leg length 
discrepancy, status post left total knee arthroplasty, 
includes weakness, an aggravation of the antalgic gait, 
and swelling of the knee to demonstrate some additional 
functional impairment of the knee.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for left 
leg length discrepancy due to total knee arthroplasty have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5275-5260 (2000); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45, 4.59).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter, "VCAA"); Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 104 
(2000).  

The Board is satisfied that all facts pertinent to the claim 
for an initial evaluation of the left leg discrepancy have 
been properly developed.  The RO has obtained VA medical 
records, as the veteran indicated treatment at VA facilities.  
The veteran was accorded orthopedic examinations in June and 
October 1998 to evaluate the left leg length discrepancy.  
Therefore, after examining the record, the Board finds that 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim have been 
undertaken, and hence no further assistance to the veteran is 
required to fairly adjudicate this claim.  See VCAA, §§ 3-4 
(to be codified as amended at 38 U.S.C. §§ 5103A, 5107). 

II.  Schedular Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased rating is warranted is 
based on a review of the all evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  

The primary focus in rating disabilities is on functional 
impairment.  See 38 C.F.R. § 4.10.  Pertinent regulations do 
not require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability therefrom, and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  See 38 C.F.R. § 4.21.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3. 

In December 1995, the veteran underwent total left knee 
arthroplasty for severe osteoarthritis.  In March 1999, the 
RO awarded a non-compensable evaluation for left leg length 
discrepancy due to a total knee replacement under 38 C.F.R. § 
1151.  In August 1999, the veteran appealed the assignment of 
the non-compensable evaluation.  In the assignment of an 
initial rating for a disability following an initial award of 
benefits for that disability, as in this case, a review of 
all the evidence considered in that rating is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Powell v. West, 
13 Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  

III.  Factual background

Prior to December 1995, the veteran fatigued within 10-15 
minutes of ambulating in his home.  He complained of 
progressive difficulty associated with severe degenerative 
joint disease of the left knee (e.g., chronic pain, locking, 
limited motion, and recurrent swelling of the left knee with 
ambulation) with failure of conservative management including 
nonsteroidal anti-inflammatory medications, knee injections, 
and the use of canes.  The veteran was able to walk 
approximately three blocks with bilateral canes.  He had 
occasional night pain.  The December 1995 preoperative 
physical reflects that the veteran manifested full range of 
motion in the left knee and grade I-II medial pseudolaxity.  
Another preoperative examination reflected knee motion from 0 
to 120 degrees.  Postoperative x-rays of the left knee dated 
in December 1995 reflect that the left total knee prosthesis 
was in good position without evidence of loosening or 
infection and that the alignment of the distal femoral and 
proximal tibial prostheses was good.  

VA medical records dated in 1996 reflect a 3/8-inch to 5/8-
inch leg length discrepancy as measured from the anterior 
superior iliac spine to the medial malleolus.  A March 1996 
entry reflects that leg length measurements from the anterior 
superior iliac spine to the medial malleolus were 38 inches 
on the left and 37 inches on the right.  The entry reflects 
antalgic gait secondary to continual left knee pain and leg 
length differences (right leg shorter than the left).  Shoe 
correction was prescribed - a 3/8-inch lift on the right.  
Entries dated in June 1996 reflect that leg length 
measurements from the anterior superior iliac spine to the 
medial malleolus were 39 inches on the left and 38 1/2 inches 
on the right.  The veteran was able to walk approximately 4-5 
blocks using a cane.  Range of motion of the knee was 0-95 
degrees.  In December 1996, leg length measurements were 38 1/2 
inches on the left and 38 1/2 inches on the right.  The entry 
does not reflect the presence or absence of shoe correction.  
The veteran's gait pattern was improved with the use of a 
cane.  

An April 1997 VA entry reflects that the veteran's gait was 
unsteady, that he was unable to walk on his toes, and that he 
manifested decreased range of motion in both knees.  The 
veteran was aware of the leg length discrepancy when he 
ambulated.  

A June 1998 VA authorized Fee Basis examination reflects that 
the leg lengths from the anterior superior iliac spine to the 
medial malleolus were 94 centimeters on the right and 96 
centimeters on the left.  The veteran complained of knee 
stiffness, swelling, inflammation, instability, and pain on 
standing and walking.  He also reported fatigue and lack of 
endurance in the left knee and daily flare-ups on walking 
more than one block or standing for more than fifteen 
minutes.  He used crutches for ambulation and wore special 
shoes with inserts.  The objective findings included swelling 
of the left knee, abnormal movement, clicking sounds, 
weakness, and an abnormal gait.  Active flexion was limited 
to 90 degrees with pain at 75 degrees.  Movement against 
gravity was 90 degrees.  Movement against strong resistance 
was 45 degrees.  Extension was to 0 degrees.  Lower extremity 
muscle power was 4/5 secondary to pain.  The report also 
reflects that the veteran experienced interference with 
standing and walking.  The diagnoses included left knee 
degenerative arthritis status post total knee arthroplasty 
and chondromalacia of the patella. 

In relevant part, the October 1998 VA Joints examination 
reflects the left leg length measurement from the anterior 
iliac crest to the plantar surface of the foot to be 
approximately three inches shorter than that on the right 
side and that the left leg was foreshortened by 3/4 of an 
inch.  That entry does not reflect the presence or absence of 
shoe correction.  His gait was antalgic.  He required the use 
of canes to ambulate.  He was able to walk only for short 
distances without aggravation of low back pain and bilateral 
knee pain.  On examination, he stood with both knees slightly 
flexed at 20 degrees.  He was able to extend both knees 130 
degrees and flex to 40 degrees.  The maneuver elicited 
bilateral knee pain.  The knee joints appeared stable in 
anteroposterior and lateral directions without varus or 
valgus deformity.  There was no joint effusion and no 
loosening of the knee arthroplasty.  The examiner concluded:  

Although the patient does have 
demonstrable degenerative joint disease, 
discogenic disease and lumbar stenosis of 
the knees and lumbosacral area 
bilaterally there is little doubt that 
the foreshortening of the left leg has 
been responsible for aggravation and 
worsening of the low back pain and of the 
knee pain requiring daily analgesic 
therapy and the use of canes to assist in 
walking.  

The veteran testified at the March 2001 video conference 
hearing before a Member of the Board that his left knee 
disability is worse.  Before the total knee arthroplasty, he 
received pain medications and cortisone injections in the 
knee.  Since the surgery, he receives pain medications only.  
He reported that his knee [replacement] is worn out.  He is 
unable to walk more than a half block without sitting.  He 
uses a walker equipped with wheels, a basket, and a seat.  He 
limps.  He was given a lift to put in his shoe but the lift 
fitted poorly.  He had his shoe built up with the sole and 
the heel, which helps a little.  He testified that no other 
procedures have been suggested to help the leg length 
discrepancy.

IV.  Analysis

Leg length discrepancy is evaluated under the Diagnostic Code 
referable to shortening of the bones of the lower extremity.  
The rating schedule provides: measure both lower extremities 
from the anterior superior spine of the ilium to the internal 
malleolus of the tibia.  38 C.F.R. § 4.71a, DC 5275 (2000).  
For shortening of 2 to 2 1/2 inches (5.1 cms. to 6.4 cms.), a 
20 percent evaluation is assigned.  For shortening of 1 1/4 
to 2 inches (3.2 cms. to 5.1 cms.), a 10 percent rating is 
warranted.  These evaluations are not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.  38 C.F.R. § 4.71a, DC 5275.  The objective 
evidence indicates that the left leg length discrepancy is 
measured at less than one inch.  The Board notes the 
reference to a three-inch discrepancy in leg length in the 
October 1998 examination; however, the numerous measurements 
of leg length in the record compels the conclusion that that 
reference was in error and that consistent measurement of the 
leg lengths demonstrates a less that one inch discrepancy.  
Evaluations under DC 5275 are not based on limitation of 
motion and without a leg length discrepancy of 11/4 inch, an 
initial compensable evaluation for left leg length 
discrepancy under DC 5275 is not warranted.  See 38 C.F.R. § 
4.71a.  

The Board has considered the veteran's contentions that his 
left knee condition is worse status post total knee 
arthroplasty.  As it is the intent of the Rating Schedule to 
account for all manifestations of the disability, the RO 
considered whether the left leg length discrepancy presented 
other pathology distinct from the preexisting severe 
osteoarthritis.  To warrant a higher initial evaluation for 
left leg length discrepancy secondary to the left total knee 
arthroplasty in December 1995, the evidence of record must 
demonstrate aggravation or additional disability attributable 
to the left leg length discrepancy.  See generally 38 C.F.R. 
§ 3.306 (2000).  Simply, the veteran must show additional 
disability based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45, 4.59).  

In this instance, the Board emphasizes that certain symptoms 
attributed to the leg length discrepancy are of such a nature 
that they cannot be dissociated from the preoperative 
symptoms attributed to the non service connected severe 
osteoarthritis of the left knee.  Specifically, the veteran 
continues to experience pain, some limited range of motion, 
and swelling of the left knee.  Range of motion prior to the 
total knee arthroplasty in December 1995 was described as 0 
to 120 degrees and full.  In June 1998, flexion in the left 
leg was limited to 90 degrees but extension was full, to 0 
degrees.  In October 1998, flexion of both legs was described 
as to 40 degrees and extension to 130 degrees, an arc of 90 
degrees with the maneuvers eliciting pain.  Loss of motion 
was present before and after surgery, and it is apparent from 
the necessity of the use of bilateral canes and complaints of 
chronic pain, locking and swelling of the knee prior to 
surgery that there was significant limitation of knee 
function prior to that time.

On the other hand, the veteran does present with clinical 
findings not previously attributed to the preexisting severe 
osteoarthritis.  By virtue of the fact that the left leg is 
longer than the right leg, his mobility and balance are 
affected requiring orthotic shoes to compensate for the 
shortening.  Further, early postoperative examinations 
attributed the veteran's antalgic gait to pain and the leg 
length discrepancy.  The June and October 1998 examinations 
also reflected weakness in the left knee and a loss of muscle 
power secondary to pain.  Moreover, the veteran testified 
that VA provided him with a walker equipped with a basket and 
a seat to allow for frequent rest periods during ambulation.  
This is significant and points directly to increased 
disability (e.g., lack of endurance/ fatigue) since the 
veteran ambulated somewhat less than 3 blocks with canes and/ 
or crutches prior to the surgery and he is now limited to a 
half block requiring frequent rest periods.  

As noted above, the Board is aware that ratings under 
Diagnostic Code 5275 are not based on limitation of motion or 
function.  Nevertheless, considering the opinion expressed by 
the VA examiner in October 1998 that there was little doubt 
that the foreshortening of the left leg had been responsible 
for worsening of knee pain to require daily analgesic therapy 
and the use of canes to assist in walking, the Board 
determines that the totality of the evidence reflects some 
left knee functional impairment attributable to the longer 
left leg.  See 38 C.F.R. §§ 4.40, 4.59, 4.71, 4.71a, DC 5260; 
see also DeLuca v. Brown, 8 Vet App 202 (1995).  Therefore, 
as regards the degree of disability posed by the left leg 
length discrepancy secondary to left total knee arthroplasty, 
the Board determines that there is functional impairment due 
to weakening and additional, otherwise noncompensable under 
an appropriate code, limitation of motion associated with 
pain due to left leg length discrepancy, and such functional 
impairment warrants a 10 percent rating in accordance with 
the principles enunciated in DeLuca v. Brown.

The Board has considered all pertinent sections of 38 C.F.R. 
 Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) and the symptoms attributed 
solely to the left leg length discrepancy are not reflective 
of flexion limited to 30 degrees to warrant an initial 
evaluation in excess of the newly assigned 10 percent under 
DCs 5275, 5260.   


ORDER

Entitlement to an initial 10 percent evaluation for left leg 
length discrepancy is granted, subject to the laws and 
regulations governing the payment of money.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 






